Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3843 Page 1 of 35




                              EXHIBIT 36
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3844 Page 2 of 35




                                                                Exhibit 36 Page 271
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3845 Page 3 of 35




                                                                Exhibit 36 Page 272
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3846 Page 4 of 35




                                                                Exhibit 36 Page 273
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3847 Page 5 of 35




                                                                Exhibit 36 Page 274
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3848 Page 6 of 35




                                                                Exhibit 36 Page 275
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3849 Page 7 of 35




                                                                Exhibit 36 Page 276
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3850 Page 8 of 35




                                                                Exhibit 36 Page 277
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3851 Page 9 of 35




                                                                Exhibit 36 Page 278
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3852 Page 10 of
                                      35




                                                               Exhibit 36 Page 279
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3853 Page 11 of
                                      35




                                                               Exhibit 36 Page 280
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3854 Page 12 of
                                      35




                                                               Exhibit 36 Page 281
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3855 Page 13 of
                                      35




                                                               Exhibit 36 Page 282
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3856 Page 14 of
                                      35




                                                               Exhibit 36 Page 283
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3857 Page 15 of
                                      35




                                                               Exhibit 36 Page 284
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3858 Page 16 of
                                      35




                                                               Exhibit 36 Page 285
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3859 Page 17 of
                                      35




                                                               Exhibit 36 Page 286
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3860 Page 18 of
                                      35




                                                               Exhibit 36 Page 287
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3861 Page 19 of
                                      35




                                                               Exhibit 36 Page 288
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3862 Page 20 of
                                      35




                                                               Exhibit 36 Page 289
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3863 Page 21 of
                                      35




                                                               Exhibit 36 Page 290
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3864 Page 22 of
                                      35




                                                               Exhibit 36 Page 291
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3865 Page 23 of
                                      35




                                                               Exhibit 36 Page 292
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3866 Page 24 of
                                      35




                                                               Exhibit 36 Page 293
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3867 Page 25 of
                                      35




                                                               Exhibit 36 Page 294
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3868 Page 26 of
                                      35




                                                               Exhibit 36 Page 295
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3869 Page 27 of
                                      35




                                                               Exhibit 36 Page 296
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3870 Page 28 of
                                      35




                                                               Exhibit 36 Page 297
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3871 Page 29 of
                                      35




                                                               Exhibit 36 Page 298
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3872 Page 30 of
                                      35




                                                               Exhibit 36 Page 299
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3873 Page 31 of
                                      35




                                                               Exhibit 36 Page 300
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3874 Page 32 of
                                      35




                                                               Exhibit 36 Page 301
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3875 Page 33 of
                                      35




                                                               Exhibit 36 Page 302
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3876 Page 34 of
                                      35




                                                               Exhibit 36 Page 303
Case 3:17-cv-01112-JLS-NLS Document 110-22 Filed 06/27/19 PageID.3877 Page 35 of
                                      35




                                                               Exhibit 36 Page 304
